—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 19, 1993, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal as untimely.
The sole reason the Board reopened claimant’s case was to determine whether there had been any violations of the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983]). Having found none, the Board adhered to its prior ruling that claimant’s appeal to the Board was untimely. On this appeal, claimant neither contends that any procedural errors occurred or that the Board’s finding of untimeliness was improper, but instead argues only the merits of her case. This Court previously affirmed the dismissal of her case. Consequently, the merits of claimant’s case are not properly before this Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.